Title: From George Washington Adams to John Quincy Adams, 5 July 1826
From: Adams, George Washington
To: Adams, John Quincy


				
					My dear Father.
					Boston Quincy 5th. July 1826.
				
				By the letters which I yesterday forwarded from Boston you were informed of the very low condition in which my Grandfather lay: The moment I heard of it I came out of town and arrived in time to see him but not to hear him speak. After two days of suffering occasioned by an accumulation of phlegm in the throat which he was too weak to throw off. he yesterday forenoon became easier; spoke of all the members of his family; asked to have letters written to you and was to the last entirely sensible. At half past six in the afternoon his spirit passed away: he died as calmly as an infant sleeps and we believe has found another and a better world.I write this at 4 o clock in the morning to send to town by Thomas B Adams jr who goes immediately, in the hope that it will reach you before any more public intelligence of the event can. As I am now wanted here I shall not return to Boston for a day or two and shall endeavour to write to some one of your family daily while I remain. The family are calmer than they were and will gradually grow more composed. While we bow in submission to the will of our Almighty Father we are sensible of the great value of that life which has just closed and know that nothing can supply our loss. Please to inform my Mother and Brothers at such time and in such manner as may appear to you to be suited to their situation and feelings and / accept the sympathy /  of your afflicted Son
				
					George Washington Adams
				
				
			